Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mather et al. (2008/0204871).
 	Regarding claim 1, Mather discloses a multi-view display device, applicable to connect a manipulation simulation device including a first pilot position and a second pilot position, comprising: a display screen component (LC panel 4 and 8), including a plurality of pixels, each of the plurality of pixels including a left sub-pixel and a right sub-pixel (par. 121); and an optical structure component (Fig. 6-25), disposed at the display screen component, wherein, while light beams from the left sub-pixel and light beams from the right sub- pixel of the each of the plurality of pixels pass through the optical structure component, the optical structure component separates the light beams from the left sub-pixel and the light beams from the right sub-pixel so as to generate correspondingly a left image and a right image to reach the first pilot position and the second pilot position, respectively (see illustrations in Fig. 4 and 5; the multi-view displays are applicable to Fig. 6-25).

	Regarding claim 3, Mather discloses the optical structure component is a barrier-type optical structure for blocking the left image to reach the second pilot position, and for blocking the right image to reach the first pilot position (note Fig. 6-8).
	Regarding claim 4, Mather discloses the optical structure component is a cylindrical lens structure for refracting the light beams from the left sub-pixel and the right sub-pixel (Fig. 14-15).
	Regarding claim 5, Mather discloses the optical structure component is a prism structure for varying a refraction angle of the light beams from the left sub-pixel and another refraction angle of the light beams from the right sub-pixel (Fig. 22-25).
	Regarding claim 7, Mather discloses the display screen component is one of a curved LED display, an organic LED display, a liquid crystal display and a combination having at least two of the curved LED display, the organic LED display and the liquid crystal display (note par. 121 and 125).
	Regarding claim 8, Mather discloses the display screen component is a rear projecting device (see illustrations in Fig. 4 and 5).
	Regarding claim 9, Mather is intended to be used in a manipulation simulation device such as a plane, a ship, a vehicle and a train (note par. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mather et al. (2008/0204871) in view of Kondiparthi et al. (2017/0171534).

	Regarding claims 6 and 15, Mather does not disclos the display screen component includes one of a curved screen, a ring screen and a spherical screen.  Kondiparthi, from the similar field of endeavor, discloses curved screens and a spherical dome screen (note par. 123 and 124).  Kondiparthi teaches that the curved screens and spherical dome screens provide immersive experience and a wider field of view (par. 124) than a flat screen such as the one in Mather.  Hence, in order to enhance the immersive experience and wider field of view, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Kondiparthi into Mather to perform the well known functions as claimed.
Claim 10-14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mather et al. (2008/0204871).
 	Regarding claims 10-14, and 16-18, Mather discloses all the features of the instant invention as set forth earlier, except the simulator cabin as claimed.  In paragraph 2, Mather teaches that the multi-view display can be used in many different environment, including a computer gaming system.  The examiner takes Official Notice 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422